Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 has been received and considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam Denmead on 06/30/2022.

The application has been amended as follows: 
1. (Proposed Amendment) A floating unit comprising: 
a first member; 
a second member arranged so as to be opposed to the first member from below; and 
a floating mechanism that connects the first member and the second member so that the first member moves relative to the second member in a horizontal direction and a vertical direction, and the first member rotates relative to the second member around an axis along the vertical direction; 
wherein the floating mechanism comprises: 
a rolling portion that comprises a holding portion fixed to one of the first member and the second member, and a sphere held by the holding portion so as to be rotatable in all directions; and 
an opposing portion that is fixed to the other one of the first member and the second member, and has an abutment surface that abuts against the sphere, 
wherein the abutment surface comprises an inclined surface that is formed, over the entire region of the abutment surface in a circumferential direction around a reference position, so as to come proximate to a sphere arrangement side, which is a side in the vertical direction on which the sphere is arranged, while extending outward in the horizontal direction from the reference position, and 
wherein the rolling portion and the opposing portion are arranged so that a load having a component in the vertical direction acts on a portion in which the abutment surface abuts against the sphere.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations specifically a floating unit comprising a first member; a second member arranged so as to be opposed to the first member from below; and a floating mechanism that connects the first member and the second member so that the first member moves relative to the second member in a horizontal direction and a vertical direction, and the first member rotates relative to the second member around an axis along the vertical direction; wherein the floating mechanism comprises: a rolling portion that comprises a holding portion fixed to one of the first member and the second member, and a sphere held by the holding portion so as to be rotatable in all directions; and an opposing portion that is fixed to the other one of the first member and the second member, and has an abutment surface that abuts against the sphere, wherein the abutment surface comprises an inclined surface that is formed, over the entire region of the abutment surface in a circumferential direction around a reference position, so as to come proximate to a sphere arrangement side, which is a side in the vertical direction on which the sphere is arranged, while extending outward in the horizontal direction from the reference position, and wherein the rolling portion and the opposing portion are arranged so that a load having a component in the vertical direction acts on a portion in which the abutment surface abuts against the sphere.

The closest prior art of record includes the following:
Isoda (JP 2017101794) discloses a suspension mechanism (Figures 1-9 element 1) comprising a first member (element 2) having an opposing member (element 21) with an abutment surface, a second member (element 3) with a lower incline surface (element 31) arranged so as to be opposed to the first member from below, a moveable portion (element 4) that connects the first/second members (see figure 4) in order to allow the first member relative to the second member in a horizontal direction via a plurality of upper/lower rotating parts (element 42/43). However, the prior art fails to have its floating mechanism move the first member relative to the second member in a vertical direction/rotate around an axis, a sphere held by the holding portion so as to be rotatable in all directions, and in combination with other named pars as arranged in the claim.
Kawashima (JPS 6322934) discloses a moveable table apparatus (see figures 3-4) comprising a first member (element 22), a second member (element 21), a plurality of pole casters serving as rolling bearings (element 10), and a handle (element 28/29) in order to move the members relative to one another in a vertical/horizontal direction. However, the prior art fails to discloses a first member having an opposing a portion that is fixed to the other one of the first member, a floating mechanism comprising rolling portion that comprises a holding portion fixed to one of the first member and the second member, a sphere held by the holding portion so as to be rotatable in all directions, and in combination with other named pars as arranged in the claim.
Iguchi (US Patent No. 8,632,249) discloses a device (Figures 1-11) comprising a second member (element 89), a floating mechanism (element 110) having a rolling portion (element 150) that comprises a holding portion (element 30) fixed to the second member, and a sphere (element 42) held by the holding portion (see figure 1). However, the prior art fails to a first member with an opposing portion that is fixed to the other one of the first member and the second member, and has an abutment surface that abuts against the sphere, and in combination with other named pars as arranged in the claim.
Frizzell (US Patent No. 9,593,001) discloses a mechanism (Figures 1A-8 element 100) configured to move an article in the x-y-z direction, comprising a first member (element 150), a second member (element 110) arranged so as to be opposed to the first member from below, and a pair of carriage assemblies (element 116) interacting with a pair of rails (element 136) and rail blocks (element 134) in order to move the first member in the x-y-z direction. However, the prior art fails to discloses a first member having an opposing a portion that is fixed to the other one of the first member, a floating mechanism comprising rolling portion that comprises a holding portion fixed to one of the first member and the second member, a sphere held by the holding portion so as to be rotatable in all directions, and in combination with other named pars as arranged in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/30/2022

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        July 2, 2022